DETAILED ACTION
Response to Amendment
In response to the applicant’s amendments to claims 1 and 3-19 to correct issues of clarity and antecedent basis, the rejections under 35 USC 112(b) have been withdrawn.
Claims 1 and 3-19 have been amended. Claim 2 has been cancelled. Claim 20 is newly added. Claims 1 and 3-20 are pending and addressed below.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Bloom et al., US 8,944,161 (hereinafter Bloom)”, for the following reasons: 
Bloom discloses a coiled tubing drilling robot including an uphole or aft gripper assembly connected to a downhole or forward gripper assembly and a central control assembly located between the uphole gripper assembly and the downhole gripper assembly. A cylinder, flexible toes or beams, and a sliding toe support are arranged on each of the uphole and downhole gripper assemblies.  A piston rod is arranged on each of the cylinders.  An actuation device in the form of a slider element with ramps is fixedly connected to the forward end of each of the piston rods.  Bloom does not disclose a single oblique block located on each of the piston rods and each single oblique block being provided with a groove or a spring piece on each of the downhole and uphole gripper assemblies with an oblique block fixedly arranged at the bottom of each of the spring pieces and the size of the oblique block matching the size of the groove on the single oblique block.

The Examiner is unaware of prior art which reasonably suggests alone or in combination the limitations of “each single oblique block provided with a groove” and “an oblique block fixedly arranged at a bottom of each of the spring pieces, and a size of the oblique block is matched with a size of the groove” as recited in claim 1 and  “each single oblique block is provided with a groove” and “an oblique block is fixedly arranged at a bottom of each of the spring pieces, and a size of the oblique block is matched with a size of the groove, and an arc-shaped surface A is formed on the oblique block, and an arc shaped surface B is formed on each of the single oblique blocks” as recited in claim 20.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676